Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
          Group I, claim(s) 1-35, drawn to a method for detecting aggregates of biotherapeutic substances
           Group II, claim(s) 36, drawn to a kit for the selective quantification of aggregates of biopharmaceutical agents.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
           Foster et al (US 4,444,879) discloses a kit comprising a microtiter plate (substrate) (e.g. col 15, Fig. 6).  It is noted that the recitation “for the selective quantification of aggregates of biopharmaceutical agents” is intended use of the kit.
                      Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
                     The application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.


 Material of substrate
                Species 1.   Glass (as recited in claim 4)
               Species 2.   Plastic (as recited in claim 5)

 Coating of the substrate
                Species 3.   Hydrophilic (as recited in claims 6 and 12)
                Species 4.   Dextran (as recited in claims 7 and 9)
                Species 5.   Polyethylene glycol (as recited in claims 8 and 10)

Capture molecules
      Species 6.  Antibodies or fragments of antibodies (as recited in claim 14)
      Species 7.   Aptamers (as recited in claim 15)

 Probe molecules
                 Species 8.   Mixture of various probe molecules (as recited in claim 23)
                 Species 9.   Mixture of identical probe molecules (as recited in claim 24)

Detection
                 Species 10.   Spatially resolving microscopy (as recited in claims 25-26)


            The species of A are independent or distinct because they are different entities and search for glass would not necessarily be coextensive with a search for plastic.  The species of B are independent or distinct because they are different entities and a search for one would not necessarily be coextensive for a search for example a search for dextran would not necessarily provide for PEG.  The species of C are different entities with different structures and search for antibodies would not necessarily be coextensive with a search for aptamers.  The species of D are independent and distinct because a mixture of different probes is completely different that a mixture of identical probes and a search for one would not necessarily be coextensive for the other.  The species of E are different detection methods that require different steps and different methods and a search for spatially resolving microscopy would not necessarily be coextensive for a search for confocal fluorescence microscopy.
Applicant is required, in reply to this action, to elect a single species as described above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641